Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This office action is in response to RCE filed on 5/16/2022.
Claims 1, 3-9, 11-16, 18-20 are allowed. Claim(s) 1, 9, 16 is/are independent claims. Claim(s) 2, 10, 17 is/are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James H. Mayfield on 6/14/2022.
The application has been amended as follows: 
In the Claims: 

(Currently amended) A method for assessing a potential problem associated with information in a document, the method comprising:
receiving, with a computer, a first document for analysis, the first document being part of a corpus of one or more documents stored in an electronic format;
analyzing, with the computer, the first document to identify one or more references in the first document, wherein the one or more references are each selected from the group comprising a natural language statement, a reference in a first part of the first document to a second part of the first document, or a reference to or from a second document;
generating, with the computer and based on the one or more references, a knowledge graph to represent information in the first document;
 determining, with the computer, a risk assessment of a reference in the first document using the knowledge graph, wherein determining, with the computer, the risk assessment of the reference of the first document using the knowledge graph comprises:
determining an audience of the first document;
determining an audience of the reference, wherein the audience of the first document and the reference are determined according to incoming and outgoing citations of the knowledge graph, wherein the incoming and outgoing citations are indicated in one or more of a footnote, an endnote, and a bibliography of the first document or the reference;
comparing the audience of the first document to the audience of the reference; and
assigning a higher risk score to the reference [[if]] in response to determining that the audience of the first document and the audience of the reference are the same 
applying, with the computer, a visual indicator to the first document that emphasizes a potential problem with the reference based on the risk assessment.

(Canceled).

(Original)  The method of claim 1, wherein determining, with the computer, a risk assessment of a reference of the first document by using the knowledge graph comprises:
determining the one or more references includes one or more terms in a language risk database;
determining a risk score associated with the one or more terms in the language risk database; and
determining the risk assessment of the reference in the first document based on the risk score.

(Original)  The method of claim 1, further comprising:
monitoring a user accessing the first document to identify a focus; and
determining the risk assessment of the reference based on the focus.

(Original)  The method of 1, further comprising blacklisting, with the computer, the first document from being returned in results of a search of the corpus, wherein the search is related to the reference.

(Previously presented)  The method of claim 1, wherein applying, with the computer, a visual indicator to the first document that emphasizes a potential problem with the reference based on the risk assessment comprises applying the visual indicator to a content segment of the first document that corresponds to the reference.

(Original)  The method of claim 1, wherein the determining, with the computer, a risk assessment of a reference of the first document by using the knowledge graph comprises:
determining a sentiment of the first document with respect to the reference; and
determining the risk assessment of the reference based on the sentiment.	 

(Original)  The method of claim 1, wherein the reference is related to medical care, and wherein the potential problem is that an instruction related to treating a condition misses a step for treating the condition.

(Currently amended)  A computer program product for assessing a potential problem associated with information in a document, the computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by a processor to cause the processor to:
receive a first document for analysis, the first document being part of a corpus of one or more documents stored in an electronic format;
analyze the first document to identify one or more references in the first document, wherein the one or more references are each selected from the group comprising a natural language statement, a reference in a first part of the first document to a second part of the first document, or a reference to or from a second document;
generate, based on the one or more references, a knowledge graph to represent information in the first document;
 determine, a risk assessment of a reference in the first document using the knowledge graph, wherein determining the risk assessment of the reference of the first document using the knowledge graph comprises:
determining an audience of the first document;
determining an audience of the reference, wherein the audience of the first document and the reference are determined according to incoming and outgoing citations of the knowledge graph, wherein the incoming and outgoing citations are indicated in one or more of a footnote, an endnote, and a bibliography of the first document or the reference;
comparing the audience of the first document to the audience of the reference; and
assigning a higher risk score to the reference [[if]] in response to determining that the audience of the first document and the audience of the reference are the same 
apply a visual indicator to the first document that emphasizes a potential problem with the reference based on the risk assessment.

(Canceled).

(Original)  The computer program product of claim 9, wherein the program instructions are executable by a processor to cause the processor to determine a risk assessment of a reference of the first document using the knowledge graph by:
determining the one or more references includes one or more terms in a language risk database;
determining a risk score associated with the one or more terms in the language risk database; and
determining the risk assessment of the reference of the first document based on the risk score.

(Original)  The computer program product of claim 9, wherein the program instructions are executable by a processor to cause the processor to:
monitor a user accessing the first document to identify a focus; and
generate the risk assessment of the reference based on the focus.

(Original)  The computer program product of claim 9, wherein the program instructions are executable by a processor to cause the processor to blacklist the first document from being returned in results of a search of the corpus, wherein the search is related to the reference.

(Previously presented)  The computer program product of claim 9, wherein the program instructions are executable by a processor to cause the processor to apply a visual indicator to the first document that emphasizes a potential problem with the reference based on the risk assessment by applying the visual indicator to a content segment of the first document that corresponds to the reference.

(Original)  The computer program product of claim 9, wherein the reference is related to medical care, and wherein the potential problem is that an instruction related to treating a condition misses a step for treating the condition.

(Currently amended) A system for assessing a potential problem associated with information in a document, the system comprising:
a processor; and
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the processor to cause the processor to:
receive, a first document for analysis, the first document being of a corpus of one or more documents stored in an electronic format;
analyze the first document to identify topics, metadata, and one or more references corresponding to a second document in the corpus;
determine, based on the topics, the metadata, and the one or more references corresponding to the second document in the corpus, a dataset to represent information in the first document, wherein determining the risk assessment of the reference of the first document using the knowledge graph comprises:
determining an audience of the first document;
determining an audience of the reference, wherein the audience of the first document and the reference are determined according to incoming and outgoing citations of the knowledge graph, wherein the incoming and outgoing citations are indicated in one or more of a footnote, an endnote, and a bibliography of the first document or the reference;
comparing the audience of the first document to the audience of the reference; and
assigning a higher risk score to the reference [[if]] in response to determining that the audience of the first document and the audience of the reference are the same 
 generate a risk assessment of a topic of the first document by evaluating the dataset; and
apply a visual indicator to the first document that emphasizes a potential problem with the topic based on the risk assessment.

(Canceled).

(Original)  The system of claim 16, wherein the program instructions are executable by the processor to cause the processor to determine the risk assessment of the topic of the first document by:
determining the one or more references includes one or more terms in a language risk database;
determining a risk score associated with the one or more terms in the language risk database; and
determining the risk assessment of the reference of the first document based on the risk score.

(Original)  The system of claim 16, wherein the program instructions are executable by the processor to cause the processor to:
monitor a user accessing the first document to identify a focus; and
generate the risk assessment of the reference based on the focus.

(Original)  The system of claim 16, wherein the program instructions are executable by the processor to cause the processor to blacklist the first document from being returned in results of a search of the corpus, wherein the search is related to the reference.




Allowable Subject Matter
Claims 1, 3-9, 11-16, 18-20  are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest the combination of limitations recited in each of the independent claims and there is not an obvious reason to combine the combination of references cited as prior art and used in the rejection dated 3/17/2022, that would read on the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See PTO-892: Notice of References Cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SCOTT T BADERMAN can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Email: benjamin.smith@uspto.gov